TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00493-CR



                                      Melvin Park, Appellant

                                                   v.

                                    The State of Texas, Appellee



       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-05-238, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                             MEMORANDUM OPINION


                The reporter’s record is overdue. The court reporter has advised the Court that

appellant’s counsel filed a request in the trial court that he be appointed, but that no action has been

taken on that request. The Court’s records indicate that counsel is already appointed.

                The appeal is abated. The district court shall promptly determine whether appellant

is presently indigent. See Tex. R. App. P. 37.3(a)(2). If the court finds that appellant is indigent, the

court shall appoint counsel if it has not already done so and order the preparation of the appellate

record at no cost to appellant.       The court shall make any other appropriate findings and

recommendations. Copies of all findings and orders, and the record of any hearing that might be
held, shall be forwarded to the Clerk of this Court for filing as a supplemental record no later than

November 17, 2006.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Filed: October 26, 2006

Do Not Publish




                                                 2